Citation Nr: 1223010	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  05-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for prostate cancer, status post radical retropubic prostatectomy, rated 40 percent disabling as of February 1, 2008. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted an increased rating for the Veteran's prostate cancer but denied entitlement to a TDIU.  

The procedural history pertaining to the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy, is complicated.  Service connection was granted with a 100 percent disability rating effective October 23, 2002, followed by a noncompensable rating effective March 1, 2003.  See February 2003 rating decision.  The rating in effect as of March 1, 2003 was subsequently increased to 10 percent.  In the March 2005 rating decision that is on appeal, the rating was increased to 40 percent effective December 6, 2004.  The Veteran perfected an appeal as to that rating decision and while the case was in appellate status, the RO increased the rating to 100 percent effective October 23, 2002, the date on which the Veteran's claim for service connection was received; a 40 percent disability rating was assigned effective February 1, 2008.  See July 2008 rating decision.  

Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the assignment of a 100 percent disability rating going back to the date on which service connection was first established, the only issue remaining before the Board on appeal is whether the Veteran is entitled to a rating in excess of 40 percent as of February 1, 2008 for his service-connected prostate cancer, status post radical retropubic prostatectomy.  

Both claims were remanded by the Board on several occasions, most recently in October 2010.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate either of the issues on appeal.  

The Board has reviewed the Veteran's Virtual VA folder and has found that it contains treatment records from the VAMC in Jackson dated between October 2011 and January 2012.  Some of these records are pertinent to the claim for increased rating for prostate cancer, status post radical retropubic prostatectomy, as they contain notes from the urology and radiation therapy clinics.  It does not appear that these records were considered by the AMC when it issued its February 2012 supplemental statement of the case (SSOC).  In addition, the SSOC did not consider all rating criteria pertinent to the Veteran's claim for increased rating.  In that vein, 38 C.F.R. § 4.115b, Diagnostic Code 7528 provides that residuals of malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  While the criteria pertaining to voiding dysfunction, to include urinary frequency, were considered, the criteria pertaining to renal dysfunction were not.  This must be rectified on remand.  

The claim for entitlement to a TDIU is inextricably intertwined with the claim for a rating in excess of 40 percent for prostate cancer, status post radical retropubic prostatectomy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  In addition, the TDIU claim was most recently remanded in October 2010 for additional development.  In pertinent part, the Board instructed the RO/AMC to return the claims folder to the examiner who conducted the September 2009 VA examination for a supplemental report.  The examiner was specifically asked to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, to include residuals of prostate cancer residuals, diabetes mellitus, diabetic neuropathy of the bilateral upper and lower extremities, and erectile dysfunction, render him unable to secure and follow a substantially gainful occupation.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the opinion provided in December 2010 reveals that it addressed the individual effects of the service-connected disabilities, but did not address their combined effect.  This must be rectified on remand.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  The RO/AMC declined to refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) if the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  After the development conducted on remand, the RO/AMC should again consider whether referral is appropriate. 

In light of the fact that the Veteran was last examined almost three years ago, a new examination should be scheduled in conjunction with both claims.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Jackson VAMC, dated since January 2012.  

2.  When the foregoing development has been conducted, schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  All appropriate tests and studies should be conducted and clinical findings, to include the current severity of the Veteran's service-connected disabilities, should be reported in detail.  

The examiner should identify all residuals attributable to the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy.  Blood pressure readings must be provided.  The examiner should specifically comment as to whether the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Additionally, the examiner should state whether there is constant albuminuria with some edema or a definite decrease in kidney function.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (prostate cancer, status post radical retropubic prostatectomy, evaluated as 40 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; diabetic neuropathy of the bilateral lower extremities, with each extremity evaluated as 10 percent disabling; diabetic neuropathy of the bilateral upper extremities, with each extremity evaluated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

3.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the issues on appeal, with consideration of 38 C.F.R. § 4.115b, Diagnostic Code 7528 and the criteria pertaining to voiding dysfunction and renal dysfunction, whichever is predominant.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims 
for additional development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


